91 F.3d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jami KERR, Plaintiff-Appellant,v.Shirley CHATER, Commissioner, Social SecurityAdministration,** Defendant-Appellee.
No. 95-15647.
United States Court of Appeals, Ninth Circuit.
Submitted June 14, 1996.*Decided July 12, 1996.

Before:  SNEED, PREGERSON and KOZINSKI, Circuit Judges.


1
MEMORANDUM***


2
Medical reports of plaintiff's condition before January 1990 show that she could not stand for longer than three minutes at a time.  See A.R. 331;  see also A.R. 329.  If credited, moreover, the letter from plaintiff's husband shows that, before her 1990 surgery, she could not function, even seated, for long enough to prepare and eat a meal, without requiring bedrest.  See A.R. 385.  The ALJ disregarded the husband's letter because it was based on plaintiff's subjective complaints of pain, which the ALJ found not entirely credible.  A.R. 23.  Under our cases, this was error.   See Dodrill v. Shalala, 12 F.3d 915, 918-19 (9th Cir.1993).  As the ALJ failed to give any further reason for not crediting the husband's letter, we take it as true.   Ghokassian v. Shalala, 41 F.3d 1300, 1304 (9th Cir.1994).  So doing, and viewing the record as a whole, we cannot say that substantial evidence supported the ALJ's determination that plaintiff could perform sedentary work.


3
The judgment of the district court is therefore REVERSED.  The case is REMANDED to the Commissioner for an award of benefits.



**
 Shirley S. Chater, Commissioner of the Social Security Administration, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3